            Case 3:20-cv-00066-MPS Document 41 Filed 07/28/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

RYAN MUCAJ, ET AL.                          :              NO. 3:20-cv-00066 (MPS)
     Plaintiffs                             :
                                            :
       v.                                   :
                                            :
UNIVERSITY OF CONNECTICUT,                  :
ET AL.                                      :
      Defendants                            :              JULY 28, 2020

                        MOTION TO WITHDRAW APPEARANCE

       Pursuant to Local Rule 7(e), the Defendants respectfully move the Court to permit the

withdrawal of the appearance of Ralph E. Urban, Assistant Attorney General, who is retiring from

the Attorney General’s Office effective August 1, 2020. Other counsel have appeared for the

Defendants.

                                            DEFENDANTS

                                            WILLIAM TONG
                                            ATTORNEY GENERAL


                                      BY: /s/ Ralph E. Urban
                                          Ralph E. Urban
                                          Assistant Attorney General
                                          Federal Bar No. ct00349
                                          165 Capitol Avenue
                                          Hartford, CT 06106
                                          Tel. (860) 808-5210
                                          Fac. (860) 808-5385
                                          Ralph.Urban@ct.gov
         Case 3:20-cv-00066-MPS Document 41 Filed 07/28/20 Page 2 of 2



                                        CERTIFICATION

       I hereby certify that on July 28, 2020 a copy of the foregoing was filed electronically and

served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by

e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone unable

to accept electronic filing. Parties may access this filing through the Court’s system.



                                               /s/ Ralph E. Urban
                                               Ralph E. Urban
                                               Assistant Attorney General




                                                  2
